t c memo united_states tax_court robert michael garner petitioner v commissioner of internal revenue respondent docket no filed date e is a limited_partnership subject_to the tax equity and fiscal responsibility act of publaw_97_248 96_stat_648 p is one of e's limited partners on date r used certified mail to attempt to send three notices of final_partnership_administrative_adjustment fpaa’s to p at his address abroad the fpaa’s covered e's taxable years through respectively following the closing of a court_proceeding brought by another partner of e with respect to the fpaa’s r mailed p an affected items notice_of_deficiency that listed additions to his tax under sec_6653 and and a i r c p petitioned the court with respect to this notice primarily arguing that the fpaa was invalid because it was improperly mailed to him and he never received it u s postal regulations do not allow the use of certified mail to send letters abroad held the fpaa is invalid with respect to p because it was improperly mailed to him and he did not receive notice of it in enough time to allow him to join in e's proceeding robert m garner pro_se diane d helfgott for respondent memorandum findings_of_fact and opinion laro judge robert m garner petitioned the court to redetermine respondent's determinations of additions to his federal_income_tax respondent determined that petitioner was liable for a dollar_figure addition_to_tax for negligence under sec_6653 and a dollar_figure addition_to_tax for valuation_overstatement under sec_6659 respondent also determined that petitioner was liable for an addition_to_tax for negligence under sec_6653 respondent's determinations which are reflected in an affected items notice_of_deficiency mailed to petitioner on date flow from petitioner's investment in a partnership named elite energy systems limited_partnership elite following concessions we must decide whether the affected items notice_of_deficiency is valid we hold it is not unle sec_1 based on our holding we do not decide the other issue in dispute namely whether petitioner is liable for the additions to tax determined by respondent otherwise stated section references are to the internal_revenue_code in effect for the year in issue findings_of_fact the stipulated facts and exhibits submitted therewith are incorporated herein by this reference when he petitioned the court petitioner resided in salisbury maryland petitioner filed a form_1040 u s individual_income_tax_return the income that he reported on that return included dollar_figure of wages salaries tips etc dollar_figure in dividends and dollar_figure of business income petitioner purchased a 95-percent limited_partnership_interest in elite in date elite was formed on date with partners its principal business activity was leasing energy conservation equipment with a view to making use of the energy_credit under sec_48 on or about date elite filed its form_1065 u s partnership return of income on this return elite reported that it had purchased dollar_figure in energy equipment in and claimed depreciation and energy credits with respect thereto petitioner's form_1040 reported his dollar_figure share of elite's depreciation and it reported his dollar_figure share of elite's energy_credit in date petitioner moved abroad to lecture at massey university in new zealand during while in new zealand petitioner received a telephone call from an employee of the houston district examination_division the employee notified petitioner that respondent was examining his form_1040 petitioner knew at that time that respondent was also examining the partnership items of elite reflected on his form_1040 in an administrative_proceeding that had been ongoing for at least the prior months petitioner was notified in approximately date about the commencement of that proceeding on date elite's tax_matters_partner executed an extension agreement extending the period of limitation with respect to elite's taxable_year in date petitioner received a letter from the houston district examination_division advising him that respondent's examination of his form_1040 was discontinued the letter did not mention elite’s partnership examination on date respondent sent to petitioner three notices of final_partnership_administrative_adjustment fpaa’s pertaining to elite's and taxable years each of the fpaa’s was sent in a separate envelope bearing the forms and postage for certified mail to petitioner's address in new zealand petitioner received the and fpaa’s petitioner did not receive the fpaa the adjustments contained in the and fpaa’s did not generate any additional tax_liability for petitioner the adjustments contained in the fpaa did on date a petition_for_readjustment of partnership items was filed by another partner of elite who was not the tax_matters_partner contesting respondent's adjustments to elite's and taxable years petitioner did not join in this action and he never filed an objection on his own behalf on date a decision was entered by this court in elite's case with respect to its and taxable years in accordance with a stipulation of the parties there the decision stated that elite had no basis in its partnership assets for purposes of depreciation and energy credits respondent later assessed each of elite's partners additional tax on account of computational adjustments respondent mailed an affected items notice_of_deficiency to petitioner asserting that he was liable for additions to his tax on account of his investment in elite on date petitioner petitioned this court with respect to this notice in essence petitioner attacks the notice's validity on the ground that respondent failed to provide him with proper notice of elite's proceeding according to petitioner respondent failed to follow established international mailing procedures when she mailed him the fpaa section dollar_figure of the domestic mail manual issue date provides that certified mail may be addressed for delivery only in the united_states and its territories and possessions see also international mail manual issue date pincite opinion for partnership taxable years beginning after date the tax treatment of partnership items is generally determined at the partnership level and the determination is made under the unified_audit and litigation procedures set forth in sec_6221 through partnership items include each partner's proportionate share of the partnership's items of income gain loss deduction or credit 102_tc_683 partnership items do not include affected items ie items that are affected by partnership items sec_6231 95_tc_209 there are two types of affected items the first type is a computational adjustment made to a partner's tax_liability to reflect adjustments to partnership items sec_6231 after partnership level proceedings are completed the commissioner may assess computational adjustments without issuing a deficiency_notice sec a the second type of affected_item requires a partner level determination sec a a i n c f energy partners v commissio89_tc_741 the additions to tax for negligence and valuation_overstatement at issue in this case are examples of such affected items and are subject_to the normal deficiency procedures sec a a i the court may not adjudicate computational adjustments in an affected items proceeding such as this one 93_tc_730 the court however may pass on whether a partner was properly notified of the partnership level proceeding in order to decide the validity of an affected items deficiency_notice when the notice’s validity is challenged in the manner in which it is here the commissioner must demonstrate that she has complied with sec_6223 sec_6223 generally requires the commissioner to mail each partner a notice of the beginning of an administrative partnership proceeding and the final_partnership_administrative_adjustment resulting from that proceeding crowell v commissioner supra pincite unlike sec_6212 which governs the issuance of deficiency notices and states that the commissioner is authorized to mail such notices by registered or certified mail sec_6223 is silent with respect to the type of mail to be used for an fpaa respondent’s practice is to send fpaa’s by certified mail audit internal_revenue_manual cch sec_4227 pincite this practice is similar to respondent’s practice for mailing notices of deficiency in the united_states id continued to comply with sec_6223 the commissioner is required to use the names addresses and profits interests of the partners shown on the partnership return for the year in issue as modified by any additional information supplied in accordance with regulations 95_tc_610 sec_301_6223_c_-1t temporary proced admin regs fed reg date as is true with a notice_of_deficiency the validity of a properly mailed fpaa does not depend on its actual receipt crowell v commissioner supra pincite cf 89_tc_806 995_f2d_525 4th cir affg tcmemo_1992_322 respondent's use of certified mail to send the fpaa to petitioner was improper petitioner resided abroad and u s postal regulations did not allow the use of certified mail for overseas delivery sec dollar_figure of the domestic mail manual issue date see also international mail manual issue date pincite cf rogers v commissioner 59_tc_711 for that reason respondent’s internal continued respondent’s practices differ however when it comes to sending fpaa’s and notices of deficiency abroad whereas sec_4462 of the internal_revenue_manual prohibits the use of certified mail to send a notice_of_deficiency abroad the manual does not distinguish between an fpaa sent in the united_states and an fpaa sent abroad see audit internal_revenue_manual cch sec_4462 pincite guidelines for issuing deficiency notices see audit internal_revenue_manual cch sec_4462 pincite provide that certified mail is not to be used to send deficiency notices abroad in rogers v commissioner supra respondent tried to use certified mail to send a notice_of_deficiency to the taxpayers' address in honduras shortly before the expiration of the statutory period of limitations for assessing the deficiency after the statutory period had expired the notice was returned to respondent undelivered because the u s postal regulations did not allow the delivery of certified mail abroad respondent thereupon placed the notice into another envelope which was sent to the taxpayers by registered mail respondent argued in this court that the assessment_period was suspended as of the date on which respondent attempted to send the notice via certified mail we disagreed we stated that although sec_6212 allowed respondent to send deficiency notices by certified mail respondent could not use certified mail to send abroad the deficiency_notice in question because the u s postal regulations did not allow it in those circumstances we held that the mailing of the notice by certified mail did not comply with sec_6212 and thus was ineffective to toll the limitations_period id pincite it does not appear that the fpaa was returned to respondent undelivered petitioner acknowledges receiving the fpaa's for and however petitioner testified that he did not receive the fpaa and we believe him respondent assumed the risk of nonreceipt when she attempted to mail the fpaa to petitioner at a foreign address by certified mail contrary to the u s postal regulations in this regard we reject respondent’s request for a presumption of delivery with respect to the fpaa we hold that the fpaa is invalid as it relates to petitioner thus the affected items deficiency_notice issued to petitioner is invalid and we lack jurisdiction over this proceeding see crowell v commissioner t c pincite we have considered all arguments made by respondent and to the extent not addressed above have found them to be without merit to reflect the foregoing an order of dismissal will be entered
